Citation Nr: 0018898	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-33 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from June 1967 to June 1969.

The veteran submitted his claim for service connection for 
PTSD in August 1996.  During the pendency of the veteran's 
appeal, the VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  "[W]here the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  While the RO has considered the new criteria for 
evaluating PTSD in its consideration of the claim, it has not 
considered the old criteria in evaluating the veteran's PTSD.  

The undersigned notes that the United States Court of Appeals 
for Veterans Claims (Court) recently recognized the 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a 
service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In the case of an initial rating-
the situation in the instant case, separate ratings can be 
assigned for separate periods of time-a practice known as 
"staged" ratings.  The Board believes the RO should be given 
an opportunity to consider whether staged ratings are 
warranted for the veteran's PTSD.  

At the time of the hearing before the undersigned in June 
2000, the veteran indicated that after the hearing he was 
going to visit the local office of The American Legion and 
sign a power of attorney with that organization.  The claims 
file does not reflect whether or not this took place.  

Additionally, at the time of the hearing, the veteran 
indicated that he was receiving periodic psychiatric 
treatment from VA for his PTSD symptomatology.  He indicated 
he went about once every four months for treatment.  He 
stated that his most recent visit was on June 7, 2000, the 
day before the hearing.  The report of that visit was 
submitted in support of his claim at the hearing and the 
veteran waived consideration by the RO.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of any health care providers, 
VA or private, inpatient or outpatient, 
who have treated the veteran for PTSD 
since the time of his most recent 
outpatient visit on June 7, 2000.  After 
securing any necessary ratings of 
information authorization, the RO should 
obtain any indicated records and 
associate them with the claims folder.  

2.  The RO should request that the 
veteran clarify whether he desires The 
American Legion, or another 
representative to represent him before 
the Board, or whether he desires no 
representation at all.  If the veteran 
selects The American Legion or another 
representative, the RO should ensure that 
such representation is designated in 
accordance with the procedures and 
requirements set forth in 38 C.F.R. 
§ 20.602 (with regard to representation 
by recognized organization) and 38 C.F.R. 
§ 20.603 (with regard to representation 
by an attorney at law).  

3.  The RO should schedule the veteran 
for a comprehensive psychiatric 
examination in order to evaluate the 
current nature and extent of his PTSD.  
All indicated tests, to include any 
appropriate psychological studies with 
applicable subskills, must be conducted.  
The claims folder and a copy of this 
REMAND should be reviewed by the 
psychiatrist prior to completing the 
examination.  The examiner should be 
provided with the old and new rating 
criteria for mental disorders, and the 
findings of the examiner must address the 
presence or absence of the specific 
criteria set forth in the rating 
schedule.  The examiner should also 
provide a full multi-axial evaluation, to 
include the assigning of a Global 
Assessment of Functioning score.  It is 
imperative that the examiner include an 
explanation of what the score represents.  
The examiner should render an opinion as 
to the extent of the veteran's 
occupational and social impairment, if 
any, due to his PTSD.  The psychiatrist 
should also provide supporting rationale 
for any opinion expressed. The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations with 
consideration specifically being given to 
whether he may be entitled to "staged 
ratings," pursuant to Fenderson.  If any 
action taken remains adverse to the 
veteran, he and his representative, if he 
has one, should be provided a 
supplemental statement of the case, to 
include the old regulatory criteria as 
well as the revised criteria, and be 
afforded a reasonable period of time in 
which to respond.  

Thereafter, subject to current appellant procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
REMAND status.  In taking this action, the Board implies no 
conclusion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).







